USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1226                                ARTHUR D'AMARIO, III,                                Plaintiff, Appellant,                                          v.                               FRANK J. RUSSO, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            Arthur D'Amario, III, on brief pro se.            ____________________                                 ____________________                                   December 5, 1997                                 ____________________                 Per Curiam.  Arthur D'Amario, III, has appealed an order                 __________            of the district court, dated January 7, 1997, that denied his            motion filed pursuant to Fed. R. Civ. P.  60(b).  That denial            is  well  supported  by  the November  12,  1996  Report  and            Recommendation  of the  magistrate judge, which  the district            court  accepted and adopted.   Upon our review of appellant's            brief  and  the  record  on appeal,  we  affirm  that denial,            essentially for the reasons stated in the magistrate's report            and recommendation.                 The  January 7, 1997  district court order  also recited            that "any pleadings, motions, complaints, or other  documents            which  the plaintiff  hereafter files in  this court  will be            immediately dismissed or  stricken from the record  unless he            files an  affidavit, under  oath," that he  has paid  in full            "all outstanding sanctions imposed over the years in a number             ___            of  frivolous  cases  he  has  filed."     (Emphasis  in  the            original).  We  construe this language as  enjoining D'Amario            from  filing any  pleadings,  motions, complaints,  or  other            documents that arise from and/or  relate to his claim that he            has a  right to photograph  concerts at the  Providence Civic            Center, including  filings relating  to satellite  litigation            that  D'Amario has  repeatedly initiated  since his  original            complaint  in  1983.   So  construed,  we  find no  abuse  of            discretion in the imposition of  this injunction.  See Cok v.                                                               ___ ___            Family Court of Rhode Island, 985 F.2d 32, 34 (1st Cir. 1993)            ____________________________                                         -2-            (reciting    that   "[f]ederal    courts   plainly    possess            discretionary  powers  to  regulate  the conduct  of  abusive            litigants).   We add  that  we have  previously affirmed  the            dismissal of a prior lawsuit  for failure to comply with past            orders  directing  D'Amario   to  pay  attorney's   fees  and            sanctions in  his related suits.   See D'Amario v.  Pine, No.                                               ___ ________     ____            95-2131 (1st Cir. Feb. 1, 1996).                 Affirmed.                 _________                                         -3-